Citation Nr: 0318266	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  02-18 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for psychiatric 
disability, claimed as bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from July 1970 to January 1972.  He had service 
in the National Guard from September 1991 to June 1997.  He 
also had approximately six years of prior reserve component 
service, which has not yet been verified.  His awards and 
decorations included the Parachutist's Badge.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

In January 2003, the veteran had a hearing at the RO before 
the undersigned Acting Veterans Law Judge.  At that hearing 
the veteran submitted a statement (VA Form 21-4138) 
withdrawing his substantive appeals with respect to his 
claims of entitlement to service connection for the following 
disabilities:  a personality disorder; eye disability; 
disabilities of the right and left legs; an overactive 
bladder; hepatitis C; left knee disability; and defective 
hearing.  He also withdrew the issue of entitlement to a 
total rating due to unemployability due to service-connected 
disability.  38 C.F.R. § 20.204 (2002).  Accordingly, the 
Board no longer has jurisdiction over those issues, and they 
will not be considered below.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.101 (2002).  


REMAND

A review of the evidence discloses that in June 1997, the 
veteran was discharged from the Army National Guard of 
Oregon, due to the fact that he was medically unfit for 
retention standards.  Documentation concerning his release 
from the National Guard has not been associated with the 
claims folder.

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  That law redefined the obligations 
of the VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A.  That law also eliminated 
the concept of a well- grounded claim and superseded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that 
the VA cannot assist in the development of a claim that is 
not well grounded.  38 U.S.C.A. § 5107.  Recent decisions by 
the Court have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Also during the pendency of the appeal, the VA promulgated 
regulations which permitted the Board to obtain evidence, 
clarify evidence, cure procedural defects, or perform any 
other action essential for a proper appellate decision in any 
appeal properly before it without having to remand the appeal 
to the RO.  67 Fed. Reg. 3099-3100 (Jan. 23, 2002) (codified 
at 38 C.F.R. §§ 19.9, 19.31, 20.903, 20.1304 (2002)).  On May 
1, 2003, the United States Court of Appeals for the Federal 
Circuit invalidated, in part, the regulations which had 
permitted the Board to perform such actions.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003). 

Although the Statement of the Case (SOC) contains the text of 
38 C.F.R. § 3.159 (2002), which generally concerns the 
responsibilities of the VA and of the veteran in developing 
his claim, the RO has not notified the veteran of the 
enactment of the VCAA and of the potential impact on his 
specific claim.  Indeed, the RO has not sent the appellant a 
letter notifying him of what was needed to substantiate the 
claim, what his responsibilities were with respect to the 
claim, and/or whether the VA would assist him in any manner.  

In light of the foregoing, the veteran's case requires 
additional development prior to further appellate 
consideration.  Accordingly, the case is remanded to the RO 
for the following actions:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed.  
In particular, ensure that the 
notification requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and the 
duty-to-assist regulations, found at 
66 Fed. Reg. 45,620-32 (Aug. 27, 2001), 
are fully complied with and satisfied.  
Also notify the appellant of what 
evidence, if any, the veteran is to 
submit and what evidence VA will obtain.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Any notice given, or 
action taken thereafter, must comply with 
the holdings of Disabled American 
Veterans, et. al. v. Secretary of 
Veterans Affairs.  

2.  Through official channels, request 
documentation concerning the veteran's 
separation from the Army National Guard 
of Oregon in June 1997.  Such 
documentation must include, but is not 
limited to, medical records showing the 
reason that the veteran was considered 
medically unfit for retention.  Failures 
to respond or negative replies to any 
request must be noted in writing and 
associated with the claims folder.

3.  When the foregoing actions have been 
completed, the RO should undertake any 
other indicated development and then 
readjudicate the issues of entitlement to 
service connection for back disability 
and entitlement to service connection for 
psychiatric disability, claimed as 
bipolar disorder.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion, either legal 
or factual, as to the ultimate disposition of any unresolved 
issue.  It should be noted, however, that the appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
appellant until further notice.  



	                  
_________________________________________________
	James R. Siegel
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


